USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 1 of 9


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 SAMUEL WALTER STOKES,

             Plaintiff,

                   v.                      CAUSE NO. 3:19-CV-157-RLM-MGG

 HART,

             Defendant.

                               OPINION AND ORDER

            Samuel Walter Stokes, a prisoner without a lawyer, was granted

leave to proceed on a single claim against Ms. C.O. Hart for retaliating against

him for filing a grievance against her on February 21, 2019, by directing another

officer to file a disciplinary complaint against him, in violation of the First

Amendment. ECF 32; ECF 35. The defendant filed this motion for summary

judgment, arguing that Mr. Stokes failed to exhaust his administrative remedies.

Mr. Stokes filed several responses to the motion (ECF 72; ECF 75; ECF 81; ECF

82) and several requests for appointment of counsel (ECF 75; ECF 76; ECF 79;

ECF 80).

      Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine

whether a genuine issue of material fact exists, the court must construe all facts
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 2 of 9


in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).

      Prisoners must exhaust available administrative remedies before filing

lawsuits in federal court. 42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district

court lacks discretion to resolve the claim on the merits, even if the prisoner

exhausts intra-prison remedies before judgment.” Perez v. Wisconsin Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). “Failure to exhaust is an affirmative

defense that a defendant has the burden of proving.” King v. McCarty, 781 F.3d

889, 893 (7th Cir. 2015). The court of appeals has taken a “strict compliance

approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

“[A] prisoner who does not properly take each step within the administrative

process has failed to exhaust state remedies.” Pozo v. McCaughtry, 286 F.3d

1022, 1024 (7th Cir. 2002). Nevertheless, inmates are only required to exhaust

administrative remedies that are “available.” Woodford v. Ngo, 548 U.S. 81, 102

(2006). A remedy’s availability isn’t a matter of what appears “on paper,” but

rather whether the process was actually available for the prisoner to pursue.

Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Thus, when prison staff hinder

an inmate’s ability to use the administrative process, such as by failing to provide

him with the necessary forms, administrative remedies are not considered

“available.” Id. In essence, “[p]rison officials may not take unfair advantage of the

exhaustion requirement . . . and a remedy becomes ‘unavailable’ if prison

employees do not respond to a properly filed grievance or otherwise use



                                         2
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 3 of 9


affirmative misconduct to prevent a prisoner from exhausting.” Dole v. Chandler,

438 F.3d at 809.

      The grievance policy for the Indiana Department of Correction provides

that, before filing a grievance, an offender must try to resolve a complaint

informally. ECF 62-1 at ¶ 10. If the inmate can’t resolve the complaint informally,

he may file a formal grievance. Id. at ¶ 11. The grievance specialist must review

the grievance within five business days and either accept it or reject it. Id. at ¶

15. If accepted, the grievance is logged into a computer system and becomes a

part of the offender’s grievance history. Id. If rejected, the grievance is returned

to the offender with an explanation using State Form 45475. Id.

      On offender who is unsatisfied with the response to the formal grievance

may appeal to the Warden or his designee using State Form 45473 (“Offender

Grievance Appeal”) within five days of receiving a response or, if no response is

received, within twenty business days of submitting the grievance. Id. at ¶ 16.

Finally, an inmate who is still dissatisfied with the response to the appeal must

check the “disagree” box, sign, and submit the completed State Form 45473,

(“Offender Grievance Appeal”( to the Offender Grievance Specialist within five

business days of receipt of the appeal response. Id. at ¶ 17. Each offender is

advised of the grievance procedure during orientation, and a copy of the

procedure is available at the law library. Id. at ¶¶ 20-21.

      Mr. Stokes was at the Westville Correctional Facility from August 17, 2018,

until August 13, 2019. Id. at ¶ 23. According to the grievance records, he

submitted eleven formal grievances while at the Westville Correctional Facility.



                                         3
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 4 of 9


Id. at ¶ 26. Mr. Stokes was charged with lingering on the walk upon his return

from getting legal mail March 18, 2019. ECF 62-1 at ¶ 30; ECF 62-4. This is the

conduct violation that he alleges was issued in retaliation for filing a lawsuit

against the defendant. See 62-6 at 4; ECF 32 at 10. The two grievances filed

closest in time to that incident are a February 21, 2019, grievance and an April

11, 2019, grievance. ECF 62-1 at ¶ 27; ECF 62-4; ECF 62-5; ECF 62-7; ECF 62-

8.

        The February 21, 2019, grievance alleges that the defendant called Mr.

Stokes a “snitch.” Id. at ¶ 27; ECF 62-4. But this grievance happened before the

alleged retaliation at issue in this case. In fact, this is the grievance that Mr.

Stokes alleges fueled the defendant’s later retaliation. ECF 32; ECF 35.1

        The April 11, 2019, grievance asserted a variety of complaints. ECF 62-1

at ¶ 31; ECF 62-9 at 4. Mr. Stokes complained that he was “constantly being

physically attacked by Westville authorities and personnel.” ECF 62-9 at 4. He

indicated that he was being retaliated against by having his mail tampered with,

being removed from a G.E.D. program, being subjected to medical holds, being

moved to disciplinary or idle status, being convicted of disciplinary cases, and

by not being allowed to visit the law library. Id. This grievance doesn’t name the

defendant; it doesn’t indicate that an officer directed another officer to bring a

disciplinary charge in retaliation for filing a grievance. Id. The grievance was

rejected because it concerned classification or a disciplinary hearing, which are



1Furthermore, this court’s screening order specifically addressed the allegations raised in this grievance
and found that Mr. Stokes hadn’t stated a claim upon which relief could be granted. ECF 35 at 3.


                                                     4
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 5 of 9


both appealed using a different process. ECF 62-1 at ¶ 32; ECF 62-9 at 3. Mr.

Stokes didn’t appeal that determination. ECF 62-1 at ¶ 33.

        In his numerous response briefs,2 Mr. Stokes, argues – in a nutshell - that

he tried to exhaust his administrative remedies and that it’s unfair to permit the

defendant to win on a technicality. ECF 72; ECF 75; ECF 81; ECF 82. First, the

exhaustion requirements isn’t a mere technicality. It serves a purpose.

        The PLRA attempts to eliminate unwarranted federal-court
        interference with the administration of prisons, and thus seeks to
        afford corrections officials time and opportunity to address
        complaints internally before allowing the initiation of a federal case.
        The PLRA also was intended to reduce the quantity and improve the
        quality of prisoner suits.

        Requiring proper exhaustion serves all of these goals. It gives
        prisoners an effective incentive to make full use of the prison
        grievance process and accordingly provides prisons with a fair
        opportunity to correct their own errors.
                                          ***
        Proper exhaustion reduces the quantity of prisoner suits because
        some prisoners are successful in the administrative process, and
        others are persuaded by the proceedings not to file an action in
        federal court. Finally, proper exhaustion improves the quality of
        those prisoner suits that are eventually filed because proper
        exhaustion often results in the creation of an administrative record
        that is helpful to the court. When a grievance is filed shortly after
        the event giving rise to the grievance, witnesses can be identified and
        questioned while memories are still fresh, and evidence can be
        gathered and preserved.

                                      ***
        The benefits of exhaustion can be realized only if the prison
        grievance system is given a fair opportunity to consider the
        grievance. The prison grievance system will not have such an
        opportunity unless the grievant complies with the system's critical
        procedural rules. A prisoner who does not want to participate in the
        prison grievance system will have little incentive to comply with the

2 Northern District of Indiana Local Rule 56-1 provides an opportunity for only a single response.

Nonetheless, in the interest of justice, and considering Mr. Stokes’s pro se status, each of his responsive
filings will be addressed.


                                                      5
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 6 of 9


      system’s procedural      rules   unless    noncompliance     carries   a
      sanction[.]

Woodford v. Ngo, 548 U.S. 81, 93–95 (2006) (quotations, citations, and footnotes

omitted).

      Mr. Stokes argues that he tried to exhaust his administrative remedies by

filing multiple grievances and even grievances about grievances. ECF 72. But he

hasn’t directed the court to any grievance that he submitted – or even tried to

submit – that alleges that Correctional Officer Hart retaliated against him by

having another officer bring a disciplinary charge against him.

      Mr. Stokes claims that the informal resolution grievance slips were taken

away, so he used a request slip, as directed by the law library staff, to complete

the informal step of the grievance process. ECF 72. The April 11, 2019,

grievances indicates that his informal resolution was returned to him before

filing, and the issue isn’t whether he completed the informal step of the process

before filing the April 11, 2019, grievance. The issue is whether he tried to resolve

his grievance with Correctional Officer Hart, and nowhere does Mr. Stokes state

that he did so.

      Mr. Stokes also claims that he couldn’t appeal because his grievance was

rejected. ECF 72. That isn’t the problem, either. The problem is that Mr. Stokes

didn’t file a formal grievance that notified the state of the nature of his problem

and gave them a chance to take corrective action. The primary purpose of

exhaustion requirement “is to alert the state to the problem and invite corrective

action.” Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013) (internal quote

marks and citation omitted). The claims raised in a grievance need not be set

                                         6
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 7 of 9


forth in a great degree of factual particularity, but the grievance must “alert[ ]

the prison to the nature of the wrong for which redress is sought[.]” Westefer v.

Snyder, 422 F.3d 570, 580 (7th Cir. 2005) (quoting Strong v. David, 297 F.3d

646, 650 (7th Cir. 2002)). The April 11, 2019, grievance didn’t name the

defendant, which might not be a problem by itself. See Taylor v. Sutterer, No.

19-CV-00044-NJR, 2020 WL 1139677, at *4 (S.D. Ill. Mar. 9, 2020) (“Although

Dr. Siddiqui is not named, this grievance also provided notice that Taylor was

not receiving appropriate care for his eyes by Wexford Staff, which includes Dr.

Siddiqui, and afforded Dr. Siddiqui an opportunity to correct problems with

Taylor’s medical care.”). The April 11, 2019, grievance also didn’t allege that any

officer (the defendant included) had another officer initiate the disciplinary

proceeding in retaliation for engaging in protected speech of any kind. It alleged

only that Mr. Stokes was convicted of a disciplinary offense in retaliation for

some unspecified action. In short, the April 11, 2019, grievance didn’t include

facts that could have alerted the state to the nature of Mr. Stokes’s complaint.

      Mr. Stokes doesn’t claim that he was prevented from filing a formal

grievance on this issue, and he has produced no evidence that he did so. Mr.

Stokes hasn’t pointed to evidence showing that he exhausted his administrative

remedies before initiating this lawsuit. The undisputed evidence shows that Mr.

Stokes was informed of the requirements to exhaust his administrative remedies,

but he filed this lawsuit without exhausting those remedies. There is no evidence

that the grievance process was made unavailable to Mr. Stokes. Summary

judgment must be granted.



                                        7
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 8 of 9


      As a final matter, this court must address Mr. Stokes’s many requests for

appointment of counsel. ECF 75; ECF 76; ECF 78; ECF 80. Mr. Stokes notes

that he has tried unsuccessfully to obtain counsel on his own, that he has only

an eighth-grade education, that he is mentally disabled, and that his law library

access has been limited. Mr. Stokes also asserts that the law library was closed

for many months and, even when opened, has inadequate resources. ECF 79.

      When confronted with a request under § 1915(e)(1) for pro bono
      counsel, the district court is to make the following inquiries: (1) has
      the indigent plaintiff made a reasonable attempt to obtain counsel
      or been effectively precluded from doing so; and if so, (2) given the
      difficulty of the case, does the plaintiff appear competent to litigate
      it himself?

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). Mr. Stokes has

demonstrated that he tried to obtain counsel on his own, the court declines to

recruit counsel because he is competent to litigate this case himself. The

exhaustion issue isn’t complex. The relevant facts are within Mr. Stokes’s

knowledge and he has presented them to the court. To the extent that Mr.

Stokes’s responses didn’t comply with the rules, the shortcomings were

overlooked in the interests of justice. Though he has lost on summary judgment,

it is not the result of incompetence – Mr. Stokes made cogent arguments and

advocated vigorously for his position. Rather, Mr. Stokes lost on summary

judgment because the facts clearly demonstrate that he did not exhaust his

administrative remedies before filing this lawsuit and that his failure to exhaust

wasn’t excused. The outcome wouldn’t have been different if Mr. Stokes had been

represented by counsel.

      For these reasons, the court:

                                        8
USDC IN/ND case 3:19-cv-00157-RLM-MGG document 87 filed 04/29/20 page 9 of 9


      (1) DENIES Samuel W. Stokes’s requests for counsel (ECF 75; ECF 76;

ECF 79; ECF 80);

      (2) DENIES Samuel W. Stokes’s Motion in Objection of Dismissal Due to

Grievances (ECF 82);

      (3) GRANTS the defendant’s motion for summary judgment (ECF 62);

      (4) DISMISSES this case without prejudice; and

      (5) DIRECTS the Clerk to close this case and enter judgment accordingly.

      SO ORDERED on April 29, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      9
